USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitMisc. No. 98-9001        IN RE: EDWARD J. CHOINSKI AND MILDRED B. CHOINSKI,                             Debtors.                                                                                            RICHARD J. BIRCH,                                                           Appellant,                                                               v.                                                  EDWARD J. CHOINSKI, ET AL.,                                                           Appellees.                                APPEAL FROM THE UNITED STATES BANKRUPTCY APPELLATE PANELOF THE FIRST CIRCUIT                                                                         Before                                                      Selya, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Boudin, Circuit Judge.                                                                     Richard J. Birch on brief pro se.     Richard S. Hackel on brief for debtors/appellees Edward J.Choinski and Mildred B. Choinski.July 6, 1998                                     Per Curiam.  Upon careful review of the briefs and    record, we conclude that this appeal has no merit.  We reach    this conclusion essentially for the reasons stated by the    Bankruptcy Appellate Panel in its memorandum of decision dated    November 18, 1997:  appellant waived any appellate claim about    the form of the bankruptcy court proceedings, and in any event    we perceive no abuse of the bankruptcy court's discretion in    that regard; appellant has no standing to pursue the substance    of the claim that he previously assigned to the corporation's    bankruptcy trustee; and the bankruptcy court properly dismissed    appellant's remaining claims under Massachusetts law.              Affirmed.  See 1st Cir. Loc. R. 27.1.